Citation Nr: 1720714	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-28 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in January 2015 and September 2015,       at which times other issues were decided, while the skin claim was remanded for further development.  In May 2016 the skin issue was again remanded for additional development, which has been accomplished.  

In January 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence demonstrates that the Veteran's current skin disability is not related to service. 


CONCLUSION OF LAW

The requirements to establish service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters dated August 2007 and October 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds the duty to assist has been satisfied.  The Veteran's service treatment records, post service treatment records, service personnel records, social security administration (SSA) records, and VA examination reports are of record, as is a transcript of the Veteran's videoconference hearing.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board further notes that actions requested in the prior remand have been undertaken. In this regard, private treatment records and VA treatment records were obtained.  Additionally, an addendum medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App.    97 (2008) (holding that only substantial, and not strict, compliance with the terms 
of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes      that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has      an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his skin rash disability is related to service.  The medical evidence of record reflects that the Veteran has been diagnosed with dermatitis, eczema and psoriasis.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the remaining question in this case becomes whether his skin condition is related to service.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

Service treatment records show that the Veteran sought treatment for a rash on the trunk, back, and arms in February 1970 which lasted for 5 days and was initially diagnosed as pityriasis rosea with herald patch on his left chest.  However, the Veteran's March 1971 separation examination and his June 1973 Navy reserve         re-enlistment examination note the skin as being normal and do not reference a 
rash of any kind.  Additionally, the Veteran's June 1973 medical history report     show that he stated he was "in good health" and checked "no" as to whether he         had any skin diseases.  

Following service, private treatment records from the 1990s document a skin rash as does a March 2009 VA dermatology consult.  The March 2009 VA dermatologist observed the Veteran with a rash on the ears, face, and chest.  Specifically, the dermatologist observed scaly red patches above the Veteran's eyebrows, on both ears, and noted that the Veteran had dandruff of the scalp.  The dermatologist assessed psoriasis and dermatitis.

As his skin disabilities are not listed in 38 C.F.R. § 3.309(a) as chronic conditions, competent evidence linking the current conditions to service is needed to establish service connection.  See Walker, 708 F.3d at 1340.  On this question there are medical opinions in favor of and against the claim.

The Veteran underwent VA examination in connection with his claim in October 2015.  The examiner opined that the Veteran's current skin rash disability less likely than not arose in or was otherwise related to service, to include the skin rashes noted therein because the Veteran's current rash is not pityriasis rosea and actually resembles eczema and seborrheic dermatitis.  The examiner concluded that although the Veteran stated he has had a chronic rash on his face and trunk since military service, initially diagnosed as pityriasis rosea and later diagnosed as eczema, psoriasis and seborrheic dermatitis, there is no evidence of further treatment of these dermatological conditions until the 1990s and 2009 VA dermatology consult.  In fact, the examiner explained that pityriasis rosea is an acute, self-limited, skin disease characterized by the appearance of slightly inflammatory, oval, raised, scaly lesions on the trunk and proximal areas of the extremities.  The rash usually lasts   for about four weeks but may persist for up to three months in some cases.  He continued stating that while new lesions may occur during this period, they usually disappear spontaneously and relapse after resolution is uncommon. Thus, the examiner ultimately concluded that the current skin rash disability was not related to service, to include the rash noted therein.

In May 2016, the Veteran's private dermatologist submitted a nexus statement.    The private dermatologist noted that the Veteran is followed for an ongoing erythematous eruption of the face which began during the Veteran's military   service in 1970.  The dermatologist opined that it was possible that the Veteran came into contact with some toxin or other material during his service that might    be etiologic of his skin condition.  

A VA addendum opinion was thereafter obtained to consider newly obtained private treatment records.  In July 2016 the addendum medical opinion, the examiner opined that it was less likely than not that the Veteran's current skin conditions arose in service.  The examiner noted that the Veteran's service treatment records revealed a clinical note from February 1970 documenting a rash on the trunk, back and arms with herald patch over the left chest, diagnosed as pityriasis rosea, a self-limited erythematous generalized body rash believed to be associated with viral infections.  He further stated that the condition resolves without specific treatment after several weeks. The 2016 examiner further noted private clinical notes from Kaiser Permanente dated July 2010 for a dermatology clinic evaluation which documented a skin examination noting numerous seborrheic keratosis-skin lesions unrelated to pityriasis rosea and associated with aging and excessive sun exposure-as well as cherry angioma.  The July 2016 examiner remarked that there was no mention of pityriasis rosea, pseudofolliculitis barbae, eczema or other additional skin conditions.  He also noted a dermatology note from April 2012 which documented keloids on the left chest (related to automatic implantable cardioverter defibrillator (AICD) implantation), scattered angiomas, and verrucous papule on the right cheek.  Further, a dermatology note from March 2014 documented a skin examination notable for seborrheic keratosis on the cheek and keloids. The Veteran was seen again in dermatology in December 2015 where a skin examination notes actinic keratosis of the left hand and a biopsy revealed squamous cell cancer.  Finally, the July 2016 examiner noted that the Veteran was seen in May 2016 
with a complaint of a rash on his face, described by the Veteran's dermatologist      as erythema on glabella, cheeks, and nasolabial folds, and diagnosed as dermatitis.

The July 2016 examiner explained that the Veteran has two age-related conditions which are associated with a lifetime of sun exposure (seborrheic keratosis and squamous cell carcinoma), an acquired skin condition related to his AICD placement (keloid scar), cherry angiomas, and recent facial dermatitis.  However, he stated that none of these conditions are related pathophysiologically nor do they resemble in general appearance the skin condition noted in service (diagnosed as pityriasis rosea).  As a result, the examiner concluded that the Veteran's current skin conditions were neither incurred during nor caused by an event or injury during his military service.

In weighing the opinions of record, great weight is given to the opinion of the July 2016 VA examiner.  The 2016 VA examiner's opinion was based upon review of     the medical records, and was supported by detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  This opinion is also consistent with the opinion of the October 2015 VA examiner. 

Conversely, the opinion from the May 2016 private dermatologist provided no rationale for his conclusion nor did he take into account the medical evidence of record.  Moreover, the opinion is speculative.  Thus, the Board finds the opinion      is entitled to minimal, if any, probative weight.  See Stefl v. Nicholson, 21 Vet.    App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with     an analysis that the Board can consider and weigh against contrary opinions.");      see also Polovick v. Shinseki, 23 Vet.App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative).

To the extent the Veteran alleges he has suffered from a skin disability ever        since his rash in service, the Board does not find such assertion to be reliable.          As noted above, service separation examination conducted after treatment for his rash revealed no skin abnormalities, and none were found on his June 1973 Navy reserve re-enlistment examination.  Additionally, the Veteran's June 1973 medical history report shows that he checked "no" as to whether he had any skin diseases.  Accordingly, a contention of continued skin problems continuing since active service is not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Further, while the Veteran asserts that his current skin disability is related to his service, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, there are multiple different types of skin disabilities and causes for such.  Thus, the diagnosis and etiology of a skin condition is a matter requiring medical expertise to determine.  Moreover, whether the symptoms he experienced in service or following service are in any way related to his current skin conditions is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Board finds the opinion of the July 2016 VA examiner to be significantly more probative than the Veteran's lay assertions. 

As a final matter, to the extent the Veteran has alleged that his skin disorder is related to Agent Orange exposure, as noted in the September 24, 2015 Board decision, the Board has already determined the Veteran's assertions of serving in Vietnam and being exposed to Agent Orange are not credible; such analysis needs be repeated in this decision.  In any event, the diagnosed skin conditions noted during the course of this appeal are not disabilities included in 38 C.F.R. § 3.309(e) as presumptively related to herbicide exposure during the Vietnam era.  In this regard, the Veteran has not been shown to be diagnosed with chloracne or other acneform disorder.  Accordingly, the provisions of 38 C.F.R. §§ 3.307 and 3.309(e) are not for application.

In summary, the preponderance of the competent, credible, and probative evidence is against a finding that the Veteran's current skin condition was present in service or for many years thereafter, or that it is otherwise etiologically related to service.  Thus, the preponderance of the evidence is against the claim, and service connection must be denied.

In reaching the above conclusion, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence    is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for a skin disability is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


